FILED
                            NOT FOR PUBLICATION                               MAR 04 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARA HOVANESYAN,                                  No. 11-71541

              Petitioner,                        Agency No. A075-477-750

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Argued January 9, 2015
                             Submitted March 4, 2015
                               Pasadena, California

Before: WARDLAW, W. FLETCHER, and OWENS, Circuit Judges.

       Ara Hovanesyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (BIA) decision (1) affirming the Immigration

Judge’s (IJ) denial of withholding of removal and relief under the Convention




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Against Torture, and (2) denying his motion to remand. We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny the petition.

      1. Reviewing the BIA’s decision de novo, we conclude that Petitioner was

not deprived of his right to a full and fair hearing by the IJ’s failure to recuse

herself. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 921, 925 (9th Cir.

2007). The IJ’s request for the alien number of Petitioner’s expert witness did not

evidence “a personal . . . bias stemming from an ‘extrajudicial’ source which

resulted in an opinion on the merits on some basis other than what the immigration

judge learned from [her] participation in the case.” Id. at 925 (internal quotation

marks omitted). Nor did the IJ’s demeanor toward the witness reveal “deep-seated

. . . antagonism” against Petitioner. Id. (internal quotation marks omitted).

      2. The IJ did not abuse her discretion in refusing to continue Petitioner’s

hearing to permit him to file an interlocutory appeal from the denial of his recusal

motion. See Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). Petitioner

was able to address recusal in his appeal to the BIA after his applications for relief

were denied on the merits, and he therefore could not show “good cause” for

granting a continuance. See id. at 1012-14.

      3. Substantial evidence supports the BIA’s conclusion that Petitioner was

not likely to be persecuted or tortured as a conscript in the Armenian Army


                                           2
because the record shows that Petitioner had, in fact, aged out of eligibility for

conscription. See Barraza Rivera v. I.N.S., 913 F.2d 1443, 1450 (9th Cir. 1990).

      4. The BIA did not abuse its discretion in denying Petitioner’s motion to

remand, which he characterizes as a motion to reopen. See Movsisian v. Ashcroft,

395 F.3d 1095, 1097-98 (9th Cir. 2005) (analyzing the factors for ruling on a

motion to reopen in considering whether the BIA abused its discretion by refusing

to remand). The evidence Petitioner sought to present on remand was duplicative

of evidence available at the time of his original hearing. Thus, the BIA did not

abuse its discretion under 8 C.F.R. § 1003.2(c)(1). See Najmabadi v. Holder, 597
F.3d 983, 987 (9th Cir. 2010) (holding that the BIA may deny motions to reopen

where the new evidence to be presented is not “qualitatively different” from

previously submitted evidence).

      Petition DENIED.




                                           3